United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR,
)
BIA EMERGENCY FIREFIGHTERS,
)
Gallup, NM, Employer
)
___________________________________________ )
E.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-136
Issued: March 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 25, 2012 appellant filed a timely appeal from a September 17, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on June 17, 2012.

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted new details pertaining to his injury. However, the Board has no jurisdiction to
review this evidence for the first time on appeal.

FACTUAL HISTORY
On July 30, 2012 appellant, then a 56-year-old emergency firefighter, filed a traumatic
injury claim alleging that, on June 17, 2012, while in the performance of duty, he became sick
while eating at camp. He indicated that he had aching joints, fever, nausea, slight vomiting, was
unable to eat, diarrhea and a severe sore throat. Appellant indicated that he “did not know” how
it happened. The employing establishment checked the box “yes” in response to whether their
knowledge of the facts about the injury agreed with the statements of the employees and
witnesses.
In a letter dated August 14, 2012, OWCP requested that appellant submit additional
factual and medical evidence with respect to his claim for compensation. It requested further
information as to how the injury occurred, the immediate effects of the injury and whether or not
appellant had a similar disability or symptoms before the injury.
In a June 29, 2012 authorization for examination and treatment and attending physician’s
report, Dr. Culle F. Shigna, a treating physician, indicated that appellant was disabled for the
period June 17 to 24, 2012 and could return to regular duty on June 29, 2012.
A June 18, 2012 message from the medical unit leader indicated that appellant was
“demobbed” due to an existing injury/illness and would pursue follow up from his physician.
By decision dated September 17, 2012, OWCP denied appellant’s claim on the grounds
that he did not establish an injury as alleged. It found that the factual aspects of the claim were
not sufficient to establish an injury in the performance of duty as appellant did not describe the
specific injury that occurred. OWCP also found that appellant did not submit any medical
evidence containing a diagnosis.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury was sustained in the performance of duty.3 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.5 In some traumatic injury cases, this component can
3

Joe D. Cameron, 41 ECAB 153 (1989); James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

2

be established by an employee’s uncontroverted statement on the Form CA-1.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
ANALYSIS
Appellant alleged that he became ill while eating while at work. In a letter dated
August 14, 2012, OWCP requested that he provide a detailed description as to how the injury
occurred, but no response was received. As appellant failed to describe how he sustained his
injury, he has provided insufficient evidence to establish that he actually experienced the
employment incident at the time, place and in the manner alleged. Thus, the Board finds that he
has not met the first component of fact of injury. Therefore, appellant has not established that he
sustained a June 17, 2012 employment incident in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

6

John J. Carlone, 41 ECAB 354 (1989).

7

See John J. Carlone, id.

3

ORDER
IT IS HEREBY ORDERED THAT the September 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 29, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

